NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       SEP 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RODNEY ALEXANDER GRAVES-BEY,                     No. 15-17271

                  Plaintiff-Appellant,            D.C. No. 3:15-cv-04638-WHA

   v.
                                                  MEMORANDUM*
 CITY AND COUNTY OF SAN
 FRANCISCO; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                          Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Rodney Alexander Graves-Bey, a California state prisoner, appeals pro se

from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations arising from his arrest, charge, conviction, and sentencing.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s dismissal under 28 U.S.C. § 1915A, Hamilton v. Brown, 630 F.3d 889, 892

(9th Cir. 2011), and we may affirm on any ground supported by the record, Cigna

Prop. & Cas. Ins. Co. v. Polaris Pictures Corp., 159 F.3d 412, 418 (9th Cir. 1998).

We affirm.

      The district court properly dismissed Graves-Bey’s claims for damages as

Heck-barred because success on these claims would necessarily imply the

invalidity of his conviction or sentence and Graves-Bey failed to allege facts

demonstrating that his conviction or sentence has been invalidated. See Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994) (the district court must dismiss a damages

action, which, if successful, would necessarily imply the invalidity of a conviction,

absent a showing that the conviction has been overturned).

      The district court properly dismissed Graves-Bey’s claims for injunctive

relief because Graves-Bey failed to allege facts sufficient to show that he currently

faces an immediate threat of irreparable injury. See Gomez v. Vernon, 255 F.3d

1118, 1128-29 (9th Cir. 2001) (“[I]njunctive relief is appropriate only when

irreparable injury is threatened . . . a plaintiff must demonstrate a real or immediate

threat that they will be wronged again” (citations and internal quotation marks

omitted)).

      Dismissal of Graves-Bey’s request for a criminal investigation and


                                           2                                     15-17271
prosecution of defendants was proper because Graves-Bey lacks standing to

compel the investigation or prosecution of another person. See Linda R.S. v.

Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another.”).

      We do not consider Graves-Bey’s claims that defendants violated

international law because Graves-Bey did not properly raise these claims before

the district court. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                      15-17271